 


110 HR 6467 IH: To authorize the Secretary of Agriculture to terminate certain easements held by the Secretary on land owned by the Village of Caseyville, Illinois, and to terminate associated contractual arrangements with the Village.
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6467 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Mr. Costello introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To authorize the Secretary of Agriculture to terminate certain easements held by the Secretary on land owned by the Village of Caseyville, Illinois, and to terminate associated contractual arrangements with the Village. 
 
 
1.Termination of NRCS easements and associated contractual arrangements, Village of Caseyville, Illinois 
(a)Termination authorizedThe Secretary of Agriculture may terminate any easement held by the Secretary on land owned by the Village of Caseyville, Illinois, and terminate associated contractual arrangements with the Village. 
(b)ConsiderationAs consideration for the termination of an easement and associated contractual arrangements under subsection (a), the Village of Caseyville, Illinois, shall enter into such compensatory arrangements with the Secretary as determined to be appropriate by the Secretary.  
 
